DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Inventions catheter assembly and delivery device are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination catheter assembly has separate utility such as being used without the delivery device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
The inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with the attorney of record on February 23, 2021 a provisional election was made without traverse to prosecute the invention of a system and method for tissue ablation using a catheter assembly, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20060293560 A1) in view of Rajagopalan (US 20160081745 A1).
Regarding claim 1
However Nguyen fails to specifically teach the ablation assembly being configured to be positioned within the airway to deliver energy to the target tissue, as the energy emitter is configured to be positioned proximate the target tissue when the expandable member is in the expanded position; with a controller configured to deliver energy from an energy source to the energy emitter. 
Rajagopalan teaches a device and method for treating patient tissue, such as that of the airway (Para. [0158] specifically discusses the tissue lining the airway) through a procedure, such as ablation (Para. [0090] discusses RF energy ablation), which utilizes an expandable member (Fig. 4; expandable and/or treatment assembly 140) containing an energy emitter (Fig. 4; treatment element 145 may be a variety of electrical energy delivery elements such as electrodes) attached to an elongated shaft (Fig. 4; shaft 110), and introduced to the body through an insertion tube (Fig. 4; introducer 50). The use of said energy emitter being controlled through a controller configured to deliver energy (Para. [0320] discusses using controller 310 to monitor and control the treatment of target tissue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Nguyen to incorporate the teachings of Rajagopalan and to specifically ablatively treat the tissue in the airway as the utilization of an energy emitter for ablative procedures, and a controller for controlling the emission of energy during said procedure is well known in the art and Rajagopalan teaches the desirability of teaching this specific tissue region in the airway.
Regarding claim 2, Nguyen fur teaches the system, wherein the insertion tube (Fig. 2A-B; stabilization device 200) comprises: an elongate portion having a constant inner diameter and outer diameter (Fig. 2A-B sleeve 210 of stabilization device 200 has a lumen 230 the value of the diameter of which may be found the approximate range of 2-9 French); and a first flared end in which the inner diameter and outer diameter angles outwardly from 
Regarding claim 3, Nguyen further teaches the system wherein the flared end terminates in a flange.  (Fig. 6F; Para. [0080] discusses the stabilization device 200 being coupled to a distention valve 500 and having a fixed location on the sleeve 210 of stabilization device 200 which is used to determine the depth of the sleeve 210 is inserted into the hysteroscope 600. Para. [0075] Discusses the location of the distention valve 500 may be fixed into place at any point on the sleeve 210.)
Regarding claim 4, Nguyen further teaches the system, wherein the insertion tube further comprises: a second tapered end opposite the first flared end, wherein an outer diameter of the second tapered end is less than the constant outer diameter, thereby forming a chamfer.  (Fig. 2A; Para. [0067] discusses the distal end 240 of the stabilization device 200 as being tapered to be fitted into a distention valve.)
Regarding claim 5
Regarding claim 8, Nguyen further teaches the system being coupleable to a port of a delivery device for delivering the ablation assembly into the airway, further wherein: the insertion tube is configured to be inserted through the port and at least partially into a working channel of the delivery device. (Fig. 6E-F; stabilization device 200 contains mechanical fitting 220 and sleeve 210 which is inserted into distention valve 610 and extends into channel 670)
Regarding claim 9, Nguyen further teaches the system wherein the working channel of the delivery device includes a linear portion and a non-linear portion, wherein a first end of the linear portion is coupled to the port, and a second end of the linear portion is coupled to the non-linear portion, further wherein: the insertion tube extends within and at least partially along the linear portion of the working channel. (Fig. 6F; working channel 620 channel 670, and delivery catheter 660)
Regarding claim 10, Nguyen further teaches the system wherein the insertion tube extends through the linear portion and at least partially along and within the non-linear portion.  (Fig. 6F; working channel 620 and channel 670)
Regarding claim 11, Nguyen further teaches the system wherein the insertion tube includes a flange configured to limit the distance the insertion tube is inserted into the working channel.  (Fig. 6F; Para. [0080] discusses the stabilization device 200 being coupled to a distention valve 500 and having a fixed location on the sleeve 210 of stabilization device 200 which is used to determine the depth of the sleeve 210 is inserted into the hysteroscope 600. Para. [0075] Discusses the location of the distention valve 500 may be fixed into place at any point on the sleeve 210.)
Regarding claims 12, 15, 16, and 17, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-5 as rejected under Nguyen in view of Rajagopalan.

Claim(s) 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20060293560 A1) in view of Rajagopalan (US 20160081745 A1), further in view of Sato (US 20100228084 A1).
Regarding claim 6, Nguyen teaches the system, further comprising: a handle assembly (Fig. 6F; holding device 665) fixed to the proximal end of the elongate shaft (Fig. 6F; delivery catheter 600), and coupleable to a port of a delivery device (Fig. 6F; distention valve 610 of hysteroscope).
However Nguyen/Rajagopalan fails to teach the handle assembly including a housing forming an internal recess, wherein the insertion tube is configured to nest partially or entirely within the housing when the insertion tube is in the second position.  
Sato teaches an analogous endoscopic pipe sleeve containing a detachably insertable puncture needle device with a handle assembly fixedly attaches to the proximal shaft of the needle portion. Sato further teaches the handle assembly housing forming an internal recess wherein the insertion tube is configured to nest partially or entirely within the housing when the insertion is positioned in the second position. (Fig. 1-7; control body 11 contains a protrusion 16 in which pipe sleeve 17 projects radially from with flange member 19 and collar 18 puncture, which is received by intermediate hole 34 and anti-tilt recess of needle device 30)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sato into the device of Nguyen/Rajagopalan as Sato teaches this configuration as being beneficial through limiting undesirable movement which can be harmful to the device and patient (Para. [0016]- [0019]). 
Regarding claim 7, Nguyen teaches the system being coupleable to a port of a delivery device (Fig. 6A; distention valve 610 and hysteroscope 600) for delivering the ablation assembly into the airway (Fig. 7A; inflatable 
However Nguyen fails to teach at least a portion of the insertion tube being nested within the handle assembly.  
Sato teaches at least a portion of the insertion tube being nested within the handle assembly. (Fig. 1-7; control body 11 contains a protrusion 16 in which pipe sleeve 17 projects radially from with flange member 19 and collar 18 puncture, which is received by intermediate hole 34 and anti-tilt recess of needle device 30) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sato into the device of Nguyen/Rajagopalan as Sato teaches this configuration as being beneficial through limiting undesirable movement which can be harmful to the device and patient (Para. [0016]- [0019]). 
Regarding claim 13, the recited methods are considered inherent in the ordinary use of the device as described in claim 6 as rejected under Nguyen in view of Rajagopalan further in view of Sato.
Regarding claim 14, Sato further teaches the method comprising: fixedly coupling the handle assembly to the port. (Fig. 1; lock member 60) It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Sato into the device of Nguyen/Rajagopalan. (Sato 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794